Citation Nr: 0837501	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  00-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bursitis of the 
right hip.

2. Entitlement to service connection for bursitis of the left 
hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1991 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied, in pertinent part, service connection 
for bursitis of the right hip and bursitis of the left hip. 

In February 2007, the Board remanded the claims for a medical 
examination.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the veteran's bursitis of the right hip is related to 
his service.   

2. The preponderance of the evidence is against a finding 
that the veteran's bursitis of the left hip is related to his 
service.   
.   

CONCLUSIONS OF LAW

1. The criteria for service connection for bursitis of the 
right hip have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).

2. The criteria for service connection for bursitis of the 
left hip have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding the 
service connection claims for bursitis of the right and left 
hips in September 2005.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in December 2005, May 
2006, and February 2008 in a statement of the case and 
supplemental statements of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of untimely notification, nor has any been shown.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for right shoulder disability 
and heart disorder causing chest pain were denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, attempted to obtain medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's case was remanded in a February 2007 Board 
decision for a medical examination to determine whether his 
service-connected left ankle disability caused or worsened 
bursitis of the right hip or bursitis of the left hip.  

I. Entitlement to service connection for bursitis of the 
right hip.

The veteran alleges that he suffers from bursitis of the 
right hip that he incurred in service.  He states that the 
condition causes him chronic pain and discomfort, which 
restricts his mobility.  

Service medical records do not reference any complaints, 
treatment or diagnosis of bursitis of the right hip.  

In May 1997 the veteran complained of pain on the right side 
of his hip over the top of the trochanteric bursa consistent 
with trochanteric bursitis, and he told a private doctor the 
problem began while he was in service.  

In November 1997 at a VA medical center, the veteran 
underwent an x-ray of the hips that confirmed the existence 
of calcific trochanteric bursitis of the right hip.  

The veteran underwent an MRI scan of the right hip in August 
1999, and there was no evidence of avascular necrosis or 
joint effusion.  The MRI did not mention calcific 
trochanteric bursitis of the right hip.  In an addendum, the 
doctor noted the veteran suffered from a moderate sized edema 
in the inferomedial aspect of the gluteus medius muscle on 
the right, which the doctor opined was an avulsion injury of 
the muscle just before its insertion upon the greater 
trochanter.  The doctor continued that the femoral head and 
neck were normal.  

The veteran underwent a VA examination in January 2005, and 
the VA doctor reviewed the claims file.  The veteran told the 
doctor that he had intermittent episodes of hip pain 
occurring several times over the past few months.  The VA 
doctor noted that x-rays of the hips showed calcific 
trochanteric bursitis of the right hip.  The doctor concluded 
that the only diagnostic finding at the time of the exam was 
chronic trochanteric bursitis of the left hip, and the 
veteran was otherwise asymptomatic for any other joint 
complaint.  He was unable to determine whether the calcific 
trochanteric bursitis of the right hip was related to the 
veteran's military service because it would require resorting 
to speculation.  

After a Board remand, in April 2007 the veteran underwent an 
examination to determine whether the veteran's bursitis of 
the hips was caused or aggravated by his service-connected 
ankle condition.  The VA doctor reviewed the claims file.  
The doctor diagnosed the veteran with mild ligamentous laxity 
of the left ankle.  The doctor noted that the August 1999 MRI 
proved that the right greater trochanteric bursitis was the 
result of the avulsion of the insertion of the gluteus medius 
muscle on the right greater trochanter.  Accordingly, he 
concluded the bursitis of the right hip was not caused or 
aggravated by the left ankle condition.  

The veteran has been diagnosed with buritis, but there is no 
evidence supporting that the veteran's condition was incurred 
in service.  The veteran was not treated for a right hip 
condition while in service, nor did he complain of any right 
hip pain or discomfort.  Nor is there any evidence that the 
veteran's service-connected left ankle condition caused or 
aggravated the bursitis, and the VA examination indicated 
that the condition was caused by another source.  

As there is no medical evidence linking the veteran's right 
hip disability to service, and a medical opinion against the 
right hip disability being caused or aggravated by his 
service-connected left ankle disability, the preponderance of 
the evidence is against the service connection claim for 
bursitis of the right hip; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.





II. Entitlement to service connection for bursitis of the 
left hip.

The veteran alleges that he suffers from bursitis of the left 
hip that he incurred in service.  He states that the 
condition causes him chronic pain and discomfort, which 
restricts his mobility.  

Service medical records do not reference any complaints, 
treatment or diagnosis of bursitis of the left hip.  

He underwent an x-ray of the hips in November 1997, and his 
left hip was normal.  

The veteran underwent a VA examination in January 2005, and 
the VA doctor reviewed the claims file.  The veteran told the 
VA doctor that he had intermittent episodes of hip pain 
occurring several times over the past few months.  The 
doctor's impression upon physical examination was the veteran 
suffered from chronic trochantric bursitis of the left hip 
with prior MRI scan evidence of mild gluteus medius 
tendonitis.  The doctor concluded that the only diagnostic 
finding at the time of the exam was chronic trochanteric 
bursitis of the left hip, and the veteran was otherwise 
asymptomatic for any other joint complaint.  He was unable to 
determine whether the calcific trochanteric bursitis of the 
left hip was related to the veteran's military service 
because it would require resorting to speculation.  

In October 2005, the veteran continued his complaints of left 
hip pain, and he was assessed with left-sided trochanteric 
bursitis.  

In September 2006, the veteran again complained of pain in 
his left trochanteric area, and the doctor noted that an 
injection given to the veteran during his previous visit had 
not provided relief.  This differed from previous injections 
where the veteran had a good response with relief lasting 
about three months.  The veteran was assessed with left-sided 
trochanteric bursitis.  

After a Board remand, in April 2007 the veteran underwent an 
examination to determine whether the veteran's bursitis of 
the hips was caused or aggravated by his service-connected 
ankle condition.  The VA doctor reviewed the claims file.  
The doctor diagnosed the veteran with mild ligamentous laxity 
of the left ankle.  The doctor stated that the etiology of 
the left greater trochanteric bursitis was not the left ankle 
condition, but instead was related to polyarticular sero-
negative inflammatory arthritis that the veteran suffered 
from.  Accordingly, he concluded the bursitis of the left hip 
was not caused or aggravated by the left ankle condition.  

The veteran has been diagnosed with buritis, but there is no 
evidence supporting that the veteran's condition was incurred 
in service.  The veteran was not treated for a left hip 
condition while in service, nor did he complain of any left 
hip pain or discomfort.  There further is no evidence that 
the veteran's service-connected left ankle condition caused 
or aggravated the bursitis, and the VA examination indicated 
that the condition was caused by another source.  The lack of 
any evidence of a link between the veteran's condition and an 
in service event weighs heavily against the veteran's claim.  

As there is no medical evidence linking the veteran's left 
hip disability to service, and a medical opinion against the 
left hip disability being caused or aggravated by his 
service-connected left ankle disability, the preponderance of 
the evidence is against the service connection claim for 
bursitis of the left hip; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

1. Entitlement to service connection for bursitis of the 
right hip is denied.

2. Entitlement to service connection for bursitis of the left 
hip is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


